                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    Western Division
                             CIVIL CASE NO.: 5:18-cv-443-FL

JASON BARRETT DEAN,                               )
                                                  )
                        Plaintiff,                )
vs.                                               )   ANSWER TO AMENDED COMPLAINT
                                                  )
DUSTIN MATTHEW KAROFFA AND                        )           JURY TRIAL DEMANDED
PROCESS EQUIPMENT AND CONTROLS,                   )
LLC,                                              )
                Defendants.                       )


       Defendants Dustin Matthew Karoffa and Process Equipment and Controls, LLC, by and

through undersigned counsel, responds to Plaintiff’s Amended Complaint as follows:

       1.      The allegations contained in Paragraph 1 pertain to legal conclusions to which no

response is required.

       2.      The allegations contained in Paragraph 2 pertain to legal conclusions to which no

response is required.

       3.      The allegations contained in Paragraph 3 pertain to legal conclusions to which no

response is required.

       4.      It is admitted that Plaintiff is a natural person. Except as admitted, Defendants are

without knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in Paragraph 4.

       5.      Admitted.

       6.      It is admitted that Defendant Karoffa was a nonresident driver at the time of the

accident referred to in the Complaint.       Except as admitted, the remaining allegations in

Paragraph 6 pertain to legal conclusions to which no response is required.




            Case 5:18-cv-00443-FL Document 19 Filed 02/08/19 Page 1 of 7
       7.       Admitted.

       8.       Admitted.

       9.       Admitted.

       10.      It is admitted that on the date alleged Defendant Karoffa was operating a 2015

Chevrolet pickup truck which was owned by and registered to Ryan Loew and was being used in

the business of Defendant Process Equipment and Controls, LLC. Except as admitted, denied.

       11.       It is admitted that on the date alleged, Defendant Karoffa was travelling

generally East on US 158 near Oxford, North Carolina between SR 1522 and US 15 on August

14, 2016 and was at some time in front of the Plaintiff. Except as admitted, denied.

       12.      Admitted.

       13.      It is admitted that in the area of the alleged accident US 158 had in place double

yellow lines dividing the highway. Except as admitted, the remaining allegations pertain to legal

conclusions to which no response is required.

       14.      It is admitted that prior to the alleged accident Defendant driver pulled off of the

shoulder of the highway, turned the vehicle around and came to a stop on the shoulder. Except

as admitted, denied.

       15.      It is admitted that after Defendant-driver drove the vehicle onto the shoulder of

US 158, he turned the vehicle around, came to a complete stop, looked both ways to see his way

clear and then slowly drove the vehicle onto the roadway. It is further admitted that after the

vehicle driven by the Defendant was completely in the roadway at the center double yellow lines

the Plaintiff’s motorcycle struck the left front portion of the Defendant driver’s vehicle. Except

as admitted denied.




                                                 2

             Case 5:18-cv-00443-FL Document 19 Filed 02/08/19 Page 2 of 7
        16.      It is admitted that as a result of the collision Plaintiff sustained a severe injury.

Except as admitted, Defendants are without knowledge or information sufficient to form a belief

as to the truth of the remaining allegations contained in Paragraph 16.

        17.      Defendants incorporate by reference their responses to Paragraphs 1 through 16.

        18.      The allegations in Paragraph 18 pertain to legal conclusions to which no response

is required.

        19.      Denied, including each and every subparagraph of Paragraph 19.

        20.      Denied.

        21.      Denied.

        22.      Denied.

        23.      Denied.

        24.      Denied.

        25.      Defendants deny that they were negligent. Except as denied, Defendants are

without knowledge or information sufficient to form a belief as the truth of the remaining

allegations contained in Paragraph 25.

        26.      Denied.

        27.      Defendants incorporate by reference their responses to Paragraphs 1 through 26.

        28.      Admitted.

        29.      It is admitted that Defendant Karoffa was at all times relevant an employee of

Defendant Process Equipment and Controls, LLC and acting in the course and scope of his

employment. Except as admitted, denied.




                                                   3

              Case 5:18-cv-00443-FL Document 19 Filed 02/08/19 Page 3 of 7
       30.      Defendant Karoffa denies that he was negligent. Except as denied, the remaining

allegations contained in Paragraph 30 pertain to legal conclusions to which no response is

required.

       31.      Denied.

       32.      Denied, including each and every subparagraph of Paragraph 32.

       33.      Denied.

       ALL ALLEGATIONS, INCLUDING PLAINTIFF’S PRAYER FOR RELIEF, NOT

SPECIFICALLY ADMITTED ARE DENIED.

                   SECOND DEFENSE – CONTRIBUTORY NEGLIGENCE,

       As a second answer and defense to Plaintiff’s Complaint, and alleged in the alternative, if

Defendants are found negligent which such negligence is again denied, then Plaintiff was also

negligent and such negligence was a direct and proximate cause of any injuries or damages he

sustained in that he failed to use reasonable care for his own safety, failed to keep a proper

lookout, operated his motorcycle while under the influence of alcohol and failed to act as a

reasonable and prudent person would have acted under the same or similar circumstances, and

therefore Defendants plead Plaintiff’s contributory negligence in complete bar to all claims.

               THIRD DEFENSE – GROSS CONTRBUTORY NEGLIGENCE

       As a further answer and defense to the Plaintiff’s Complaint, and alleged in the

alternative, if Defendants are found to be grossly negligent, which such negligence is again

denied, then the Plaintiff was also grossly negligent and such gross negligence was a direct and

proximate cause of any injuries or damages he sustained in that he willfully, wantonly and

recklessly drove a motorcycle when he did not have a motorcycle endorsement which he knew

was required and that operating without such an endorsement is contrary to the laws of North



                                                4

             Case 5:18-cv-00443-FL Document 19 Filed 02/08/19 Page 4 of 7
Carolina; he drove the motorcycle after consuming alcohol to such an extent as to affect his

senses which is contrary to the warnings and recommended practices in the North Carolina

Motorcycle Handbook; after the accident he intentionally tried to conceal the fact that he had

been drinking alcohol prior to beginning his ride home; he intentionally traveled at a speed that

was in excess of what a reasonable and prudent person would have traveled considering the

circumstances; and he otherwise intentionally and recklessly failed to comply with the

recommendations for safe operation contained in the North Carolina Motorcycle Handbook as

will be shown at trial. Therefore Defendants plead Plaintiff’s gross contributory negligence in

complete bar to all claims.

       FOURTH DEFENSE-INTERVENING AND SUPERCEEDING NEGLIGENCE

       As a further answer and defense to the Plaintiff’s Complaint, Defendants allege, on

information and belief, that this civil action is barred, in whole or in part, by doctrines of

intervening, insulating and/or superseding negligence of a third party upon whom these

Defendants had no duty or opportunity for supervision or control in that the third party served or

allowed Plaintiff to consume alcohol on the day of the alleged accident which subsequently lead

to his driving under the influence prevented him from safely operating his vehicle. Therefore,

these Defendants plead the aforementioned negligent acts of others as a complete bar to any

recovery in this action.

       WHEREFORE, Defendants respectfully pray the Court that:

       1.      The Plaintiff’s Complaint be dismissed with prejudice;

       2.      That Plaintiff have and recover nothing of or from the Defendants;

       3.      That the costs of this action be taxed against the Plaintiff;

       4.      For Trial by jury on all issues; and



                                                  5

            Case 5:18-cv-00443-FL Document 19 Filed 02/08/19 Page 5 of 7
5.      For such other relief as the Court deems just and proper.



This the 8th day of February, 2019.


                                      /s/ Rodney E. Pettey
                                      RODNEY E. PETTEY
                                      North Carolina State Bar No.: 17715
                                      /s/ Justin M. Osborn
                                      JUSTIN M. OSBORN
                                      North Carolina State Bar No.: 41493
                                      Attorneys for Defendants
                                      YATES, McLAMB & WEYHER, L.L.P.
                                      P.O. Box 2889
                                      Raleigh, NC 27602-2889
                                      Tel: (919) 835-0900; Fax: (919) 835-0910
                                      rpettey@ymwlaw.com
                                      josborn@ymwlaw.com




                                         6

     Case 5:18-cv-00443-FL Document 19 Filed 02/08/19 Page 6 of 7
                                CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing with the Clerk of the Court using
the CM/ECF system which will send notification of such filing to:

                                    Robert E. Whitley, Esq.
                                   rew@whitleylawfirm.com
                                     Ann C. Ochsner, Esq.
                                   aco@whitleylawfirm.com
                                      Whitley Law Firm
                                 3301 Benson Drive, Suite 120
                                      Raleigh, NC 27609
                                     Attorneys for Plaintiff


       This the 8th day of February, 2019.



                                             /s/ Rodney E. Pettey
                                             RODNEY E. PETTEY
                                             North Carolina State Bar No.: 17715
                                             /s/ Justin M. Osborn
                                             JUSTIN M. OSBORN
                                             North Carolina State Bar No.: 41493
                                             Attorneys for Defendants
                                             YATES, McLAMB & WEYHER, L.L.P.
                                             P.O. Box 2889
                                             Raleigh, NC 27602-2889
                                             Tel: (919) 835-0900; Fax: (919) 835-0910
                                             rpettey@ymwlaw.com
                                             josborn@ymwlaw.com




                                                7

          Case 5:18-cv-00443-FL Document 19 Filed 02/08/19 Page 7 of 7
